 

Exhibit 10.30

 

AMENDED AND RESTATED

 

BY-LAWS

 

OF

 

CONCERTO SOFTWARE, INC.

 

Effective as of May 6, 2003

 



--------------------------------------------------------------------------------

 

BY-LAWS

 

TABLE OF CONTENTS

 

             

Page

--------------------------------------------------------------------------------

ARTICLE 1—Stockholders

  

1

    

Section 1.1

 

Place of Meetings

  

1

    

Section 1.2

 

Annual Meeting

  

1

    

Section 1.3

 

Special Meetings

  

1

    

Section 1.4

 

Notice of Meetings

  

1

    

Section 1.5

 

Voting List

  

1

    

Section 1.6

 

Quorum

  

2

    

Section 1.7

 

Adjournments

  

2

    

Section 1.8

 

Voting and Proxies

  

2

    

Section 1.9

 

Action at Meeting

  

3

    

Section 1.10

 

Introduction of Business at Meeting

  

3

    

Section 1.11

 

Action without Meeting

  

6

ARTICLE 2—Directors

  

6

    

Section 2.1

 

General Powers

  

6

    

Section 2.2

 

Number; Election and Qualification

  

7

    

Section 2.3

 

Terms in Office

  

7

    

Section 2.4

 

Tenure

  

7

    

Section 2.5

 

Vacancies

  

7

    

Section 2.6

 

Resignation

  

7

    

Section 2.7

 

Regular Meetings

  

8

    

Section 2.8

 

Special Meetings

  

8

    

Section 2.9

 

Notice of Special Meetings

  

8

    

Section 2.10

 

Meetings by Telephone Conference Calls

  

8

    

Section 2.11

 

Quorum

  

8

    

Section 2.12

 

Action at Meeting

  

8

    

Section 2.13

 

Action by Written Consent

  

8

    

Section 2.14

 

Removal

  

9

    

Section 2.15

 

Committees

  

9

    

Section 2.16

 

Compensation of Directors

  

9

    

Section 2.17

 

Amendments to Article

  

9

ARTICLE 3—Officers

  

10

    

Section 3.1

 

Enumeration

  

10

 

 

 

- i -



--------------------------------------------------------------------------------

             

Page

--------------------------------------------------------------------------------

ARTICLE 3—Officers (continued)

  

10

    

Section 3.2

 

Election

  

10

    

Section 3.3

 

Qualification

  

10

    

Section 3.4

 

Tenure

  

10

    

Section 3.5

 

Resignation and Removal

  

10

    

Section 3.6

 

Vacancies

  

10

    

Section 3.7

 

Chairman of the Board and Vice-Chairman of the Board

  

10

    

Section 3.8

 

President

  

11

    

Section 3.9

 

Vice Presidents

  

11

    

Section 3.10

 

Secretary and Assistant Secretaries

  

11

    

Section 3.11

 

Treasurer and Assistant Treasurers

  

12

    

Section 3.12

 

Salaries

  

12

    

Section 3.13

 

Action with Respect to Securities of Other Corporations

  

12

ARTICLE 4—Indemnification

  

12

    

Section 4.1

 

Actions, Suits and Proceedings other than by or in the Right of the Corporation

  

12

    

Section 4.2

 

Actions or Suits by or in the Right of the Corporation

  

13

    

Section 4.3

 

Indemnification for Expenses of Successful Party

  

13

    

Section 4.4

 

Notification and Defense of Claim

  

14

    

Section 4.5

 

Advance of Expenses

  

14

    

Section 4.6

 

Procedure for Indemnification

  

15

    

Section 4.7

 

Remedies

  

15

    

Section 4.8

 

Subsequent Amendment

  

15

    

Section 4.9

 

Other Rights

  

16

    

Section 4.10

 

Partial Indemnification

  

16

    

Section 4.11

 

Insurance

  

16

    

Section 4.12

 

Merger or Consolidation

  

16

    

Section 4.13

 

Savings Clause

  

16

    

Section 4.14

 

Definitions

  

17

    

Section 4.15

 

Subsequent Legislation

  

17

ARTICLE 5—Capital Stock

  

17

    

Section 5.1

 

Issuance of Stock

  

17

    

Section 5.2

 

Certificates of Stock

  

17

    

Section 5.3

 

Transfers

  

17

    

Section 5.4

 

Lost, Stolen or Destroyed Certificates

  

18

    

Section 5.5

 

Record Date

  

18

 

- ii -



--------------------------------------------------------------------------------

 

    

Page

--------------------------------------------------------------------------------

ARTICLE 6—General Provisions

  

18

    

Section 6.1

 

Fiscal Year

  

18

    

Section 6.2

 

Corporate Seal

  

18

    

Section 6.3

 

Notices

  

19

    

Section 6.4

 

Waiver of Notice

  

19

    

Section 6.5

 

Evidence of Authority

  

19

    

Section 6.6

 

Facsimile Signatures

  

19

    

Section 6.7

 

Reliance upon Books, Reports and Records

  

19

    

Section 6.8

 

Time Periods

  

19

    

Section 6.9

 

Certificate of Incorporation

  

19

    

Section 6.10

 

Transactions with Interested Parties

  

20

    

Section 6.11

 

Severability

  

20

    

Section 6.12

 

Pronouns

  

20

ARTICLE 7—Amendments

  

20

    

Section 7.1

 

By the Board of Directors

  

20

    

Section 7.2

 

By the Stockholders

  

20

 

 

 

- iii -



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

 

BY-LAWS

 

OF

 

CONCERTO SOFTWARE, INC. (the “Corporation”)

 

ARTICLE 1—Stockholders

 

1.1    Place of Meetings.    All meetings of stockholders shall be held at such
place within or without the State of Delaware as may be designated from time to
time by the Chairman of the Board (if any), the board of directors of the
Corporation (the “Board of Directors”) or the President or, if not so
designated, at the registered office of the Corporation.

 

1.2    Annual Meeting.    The annual meeting of stockholders for the election of
directors and for the transaction of such other business as may properly be
brought before the meeting shall be held on a date to be fixed by the Chairman
of the Board (if any), Board of Directors or the President (which date shall not
be a legal holiday in the place where the meeting is to be held) at the time and
place to be fixed by the Chairman of the Board, the Board of Directors or the
President and stated in the notice of the meeting.

 

1.3    Special Meetings.    Special meetings of stockholders may be called at
any time by the Chairman of the Board (if any), a majority of the Board of
Directors or the President and shall be held at such place, on such date and at
such time as shall be fixed by the Board of Directors or the person calling the
meeting. Business transacted at any special meeting of stockholders shall be
limited to matters relating to the purpose or purposes stated in the notice of
meeting.

 

1.4    Notice of Meetings.    Except as otherwise provided by law, written
notice of each meeting of stockholders, whether annual or special, shall be
given not less than 10 nor more than 60 days before the date of the meeting to
each stockholder entitled to vote at such meeting. The notices of all meetings
shall state the place, date and hour of the meeting. The notice of a special
meeting shall state, in addition, the purpose or purposes for which the meeting
is called. If mailed, notice is given when deposited in the United States mail,
postage prepaid, directed to the stockholder at his or her address as it appears
on the records of the Corporation.

 

1.5    Voting List.    The officer who has charge of the stock ledger of the
Corporation shall prepare, at least 10 days before every meeting of
stockholders, a complete list of the stockholders entitled to vote at the
meeting, arranged in alphabetical order, and showing the address of each
stockholder and the number of shares registered in the name of each stockholder.
Such list shall be open to the examination of any stockholder, for any purpose
germane to the meeting, during ordinary business hours, for a period of at least
10 days prior to the meeting, either at a place within the metropolitan area of
the city where the meeting is to be held, which



--------------------------------------------------------------------------------

 

place shall be specified in the notice of the meeting, or if not so specified,
at the place where the meeting is to be held. The list shall also be produced
and kept at the time and place of the meeting during the whole time of the
meeting, and may be inspected by any stockholder who is present. This list shall
presumptively determine the identity of the stockholders entitled to vote at the
meeting and the number of shares held by each of them.

 

1.6    Quorum.    Except as otherwise provided by (i) law, (ii) the
Corporation’s Certificate of Incorporation, as such may be amended from time to
time, or (iii) these Amended and Restated By-Laws, as such may be amended from
time to time (the “Restated By-laws”), the holders of a majority of the shares
of the capital stock of the Corporation issued and outstanding and entitled to
vote at the meeting, present in person or represented by proxy, shall constitute
a quorum for the transaction of business. Shares held by brokers which such
brokers are prohibited from voting (pursuant to their discretionary authority on
behalf of beneficial owners of such shares who have not submitted a proxy with
respect to such shares) on some or all of the matters before the stockholders,
but which shares would otherwise be entitled to vote at the meeting (“Broker
Non-Votes”) shall be counted, for the purpose of determining the presence or
absence of a quorum, both (a) toward the total voting power of the shares of
capital stock of the Corporation and (b) as being represented by proxy. If a
quorum has been established for the purpose of conducting the meeting, a quorum
shall be deemed to be present for the purpose of all votes to be conducted at
such meeting, provided that where a separate vote by a class or classes, or
series thereof, is required, a majority of the voting power of the shares of
such class or classes, or series, present in person or represented by proxy
shall constitute a quorum entitled to take action with respect to that vote on
that matter. If a quorum shall fail to attend any meeting, the chairman of the
meeting or the holders of a majority of the voting power of the shares of stock
entitled to vote who are present, in person or by proxy, may adjourn the meeting
to another place, date, or time.

 

1.7    Adjournments.    Any meeting of stockholders may be adjourned to any
other time and to any other place at which a meeting of stockholders may be held
under these Restated By-Laws by the stockholders present or represented at the
meeting and entitled to vote, although less than a quorum, or, if no stockholder
is present, by any officer entitled to preside at or to act as Secretary of such
meeting. It shall not be necessary to notify any stockholder of any adjournment
of less than 30 days if the time and place of the adjourned meeting are
announced at the meeting at which adjournment is taken, unless after the
adjournment a new record date is fixed for the adjourned meeting. At the
adjourned meeting, the Corporation may transact any business which might have
been transacted at the original meeting.

 

1.8    Voting and Proxies.    At any meeting of the stockholders, each
stockholder shall have one vote for each share of stock entitled to vote at such
meeting held of record by such stockholder and a proportionate vote for each
fractional share so held, unless otherwise provided in the Certificate of
Incorporation. Each stockholder of record entitled to vote at a meeting of
stockholders, or to express consent or dissent to corporate action in writing
without a meeting (to the extent not otherwise prohibited by the Certificate of
Incorporation or these Restated By-laws), may vote or express such consent or
dissent in person or may authorize another person or persons to vote or act for
such stockholder by written proxy executed by such stockholder or his

 

-2-



--------------------------------------------------------------------------------

 

or her authorized agent or by a transmission permitted by law and delivered to
the Secretary of the Corporation. No such proxy shall be voted or acted upon
after three years from the date of its execution, unless the proxy expressly
provides for a longer period. Any copy, facsimile telecommunication or other
reliable reproduction of the writing or transmission created pursuant to this
Section 1.8 may be substituted or used in lieu of the original writing or
transmission for any and all purposes for which the original writing or
transmission could be used, provided that such copy, facsimile telecommunication
or reproduction shall be a complete reproduction of the entire original writing
or transmission.

 

In the election of directors, voting shall be by written ballot, and for any
other action, voting need not be by ballot.

 

The Corporation may, and to the extent required by law or the Certificate of
Incorporation, shall, in advance of any meeting of stockholders, appoint one or
more inspectors to act at such meeting and make a written report thereof. The
Corporation may designate one or more persons as alternate inspectors to replace
any inspector who fails to act. If no inspector or alternate is able to act at a
meeting of stockholders, the person presiding at such meeting may, and to the
extent required by law or the Certificate of Incorporation, shall, appoint one
or more inspectors to act at such meeting. Each inspector, before entering upon
the discharge of his duties, shall take and sign an oath faithfully to execute
the duties of inspector with strict impartiality and according to the best of
his or her ability.

 

1.9    Action at Meeting.    When a quorum is present at any meeting of
stockholders, the holders of a majority of the stock present or represented and
voting on a matter (or if there are two or more classes of stock entitled to
vote as separate classes, then in the case of each such class, the holders of a
majority of the stock of that class present or represented and voting on such
matter) shall decide any matter to be voted upon by the stockholders at such
meeting (other than the election of directors), except when a different vote is
required by express provision of law, the Certificate of Incorporation or these
Restated By-Laws. Any election of directors by the stockholders shall be
determined by a plurality of the votes cast by the stockholders entitled to vote
at such election, except as otherwise provided by the Certificate of
Incorporation. For the purposes of this paragraph, Broker Non-Votes represented
at the meeting but not permitted to vote on a particular matter shall not be
counted, with respect to the vote on such matter, in the number of (a) votes
cast, (b) votes cast affirmatively, or (c) votes cast negatively.

 

1.10    Introduction of Business at Meetings.

 

A.    Annual Meetings of Stockholders.

 

(1)    Nominations of persons for election to the Board of Directors and the
proposal of business to be considered by the stockholders may be made at an
annual meeting of stockholders (a) pursuant to the Corporation’s notice of
meeting, (b) by or at the direction of the Board of Directors or (c) by any
stockholder of the Corporation who was a stockholder of record at the time of
giving of notice provided

 

 

-3-



--------------------------------------------------------------------------------

 

for in this Section 1.10, who is entitled to vote at the meeting and who
complies with the notice procedures set forth in this Section 1.10.

 

(2)    For nominations or other business to be properly brought before an annual
meeting by a stockholder pursuant to clause (c) of paragraph (A)(1) of this
Section 1.10, the stockholder must have given timely notice thereof in writing
to the Secretary of the Corporation and such other business must otherwise be a
proper matter for stockholder action. To be timely, a stockholder’s notice shall
be delivered to the Secretary at the principal executive offices of the
Corporation not later than the close of business on the one hundred twentieth
(120th) day nor earlier than the close of business on the one hundred fiftieth
(150th) day prior to the first anniversary of the date of the proxy statement
delivered to stockholders in connection with the preceding year’s annual
meeting; provided, however, that if either (i) the date of the annual meeting is
more than thirty (30) days before or more than sixty (60) days after the first
anniversary date of the preceding year’s annual meeting or (ii) no proxy
statement was delivered to stockholders in connection with the preceding year’s
annual meeting, notice by the stockholder to be timely must be so delivered not
earlier than the close of business on the ninetieth (90th) day prior to such
annual meeting and not later than the close of business on the later of the
sixtieth (60th) day prior to such annual meeting or the close of business on the
tenth (10th) day following the day on which public announcement of the date of
such meeting is first made by the Corporation. Such stockholder’s notice shall
set forth (a) as to each person whom the stockholder proposes to nominate for
election or reelection as a director, all information relating to such person
that is required to be disclosed in solicitations of proxies for election of
directors, or is otherwise required, in each case pursuant to Regulation 14A
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(including such person’s written consent to being named in the proxy statement
as a nominee and to serving as a director if elected); (b) as to any other
business that the stockholder proposes to bring before the meeting, a brief
description of the business desired to be brought before the meeting, the
reasons for conducting such business at the meeting and any material interest in
such business of such stockholder and the beneficial owner, if any, on whose
behalf the proposal is made; and (c) as to the stockholder giving the notice and
the beneficial owner, if any, on whose behalf the nomination or proposal is made
(i) the name and address of such stockholder, as they appear on the
Corporation’s books, and of such beneficial owner and (ii) the class and number
of shares of capital stock of the Corporation that are owned beneficially and
held of record by such stockholder and such beneficial owner.

 

(3)    Notwithstanding anything in the second sentence of paragraph (A)(2) of
this Section 1.10 to the contrary, in the event that the number of directors to
be elected to the Board of Directors of the Corporation is increased and there
is no public announcement by the Corporation naming all of the nominees for
director or specifying the size of the increased Board of Directors at least
seventy (70) days prior to the first anniversary of the preceding year’s annual
meeting (or, if the annual meeting is held more than thirty (30) days before or
sixty (60) days after such

 

 

-4-



--------------------------------------------------------------------------------

 

anniversary date, at least seventy (70) days prior to such annual meeting), a
stockholder’s notice required by this Section 1.10 shall also be considered
timely, but only with respect to nominees for any new positions created by such
increase, if it shall be delivered to the Secretary at the principal executive
office of the Corporation not later than the close of business on the tenth
(10th) day following the day on which such public announcement is first made by
the Corporation.

 

B.    Special Meetings of Stockholders.    Only such business shall be conducted
at a special meeting of stockholders as shall have been brought before the
meeting pursuant to the Corporation’s notice of meeting. Nominations of persons
for election to the Board of Directors may be made at a special meeting of
stockholders at which directors are to be elected pursuant to the Corporation’s
notice of meeting (a) by or at the direction of the Board of Directors or (b)
provided that the Board of Directors has determined that directors shall be
elected at such meeting, by any stockholder of the Corporation who is a
stockholder of record at the time of giving of notice of the special meeting,
who shall be entitled to vote at the meeting and who complies with the notice
procedures set forth in this Section 1.10. If the Corporation calls a special
meeting of stockholders for the purpose of electing one or more directors to the
Board of Directors, any such stockholder may nominate a person or persons (as
the case may be), for election to such position(s) as specified in the
Corporation’s notice of meeting, if the stockholder’s notice required by
paragraph (A)(2) of this Section 1.10 shall be delivered to the Secretary at the
principal executive offices of the Corporation not earlier than the ninetieth
(90th) day prior to such special meeting nor later than the later of (x) the
close of business on the sixtieth (60th) day prior to such special meeting or
(y) the close of business on the tenth (10th) day following the day on which
public announcement is first made of the date of such special meeting and of the
nominees proposed by the Board of Directors to be elected at such meeting.

 

C.    General.

 

(1)    Only such persons who are nominated in accordance with the procedures set
forth in this Section 1.10 shall be eligible to serve as directors and only such
business shall be conducted at a meeting of stockholders as shall have been
brought before the meeting in accordance with the procedures set forth in this
Section 1.10. Except as otherwise provided by law, the Certificate of
Incorporation or these Restated By-Laws, the chairman of the meeting shall have
the power and duty to determine whether a nomination or any business proposed to
be brought before the meeting was made or proposed, as the case may be, in
accordance with the procedures set forth in this Section 1.10 and, if any
proposed nomination or business is not in compliance herewith, to declare that
such defective proposal or nomination shall be disregarded.

 

(2)    For purposes of this Section 1.10, “public announcement” shall mean
disclosure in a press release reported by the Dow Jones News Service, Associated
Press, PR Newswire, Reuters or comparable national news service or in a

 

 

-5-



--------------------------------------------------------------------------------

 

document publicly filed by the Corporation with the Securities and Exchange
Commission pursuant to Section 13, 14 or 15(d) of the Exchange Act.

 

(3)    Notwithstanding the foregoing provisions of this Section 1.10, a
stockholder shall also comply with all applicable requirements of the Exchange
Act and the rules and regulations thereunder with respect to the matters set
forth herein. Nothing in this Section 1.10 shall be deemed to affect any rights
(i) of stockholders to request inclusion of proposals in the Corporation’s proxy
statement pursuant to Rule 14a-8 under the Exchange Act or (ii) of the holders
of any series of Preferred Stock to elect directors under specified
circumstances.

 

1.11    Action without Meeting.    Stockholders of the Corporation may not take
any action by written consent in lieu of a meeting. Notwithstanding any other
provision of law, the Certificate of Incorporation or these Restated By-Laws,
and notwithstanding the fact that a lesser percentage may be specified by law,
the affirmative vote of the holders of at least seventy-five percent (75%) of
the votes which all the stockholders would be entitled to cast at any annual
election of directors shall be required to amend or repeal, or to adopt any
provision inconsistent with, this Section 1.11.

 

ARTICLE 2—Directors

 

2.1    General Powers.    The business and affairs of the Corporation shall be
managed by or under the direction of a Board of Directors, who may exercise all
of the powers of the Corporation except as otherwise provided by law or the
Certificate of Incorporation. In the event of a vacancy in the Board of
Directors, the remaining directors, except as otherwise provided by law or the
Certificate of Incorporation, may exercise the powers of the full Board of
Directors until the vacancy is filled. Without limiting the foregoing, the Board
of Directors may:

 

  (a)   declare dividends from time to time in accordance with law;

 

  (b)   purchase or otherwise acquire any property, rights or privileges on such
terms as it shall determine;

 

  (c)   authorize the creation, making and issuance, in such form as it may
determine, of written obligations of every kind, negotiable or non-negotiable,
secured or unsecured, to borrow funds and guarantee obligations, and to do all
things necessary in connection therewith;

 

  (d)   remove any officer of the Corporation with or without cause, and from
time to time to devolve the powers and duties of any officer upon any other
person for the time being;

 

  (e)   confer upon any officer of the Corporation the power to appoint, remove
and suspend subordinate officers, employees and agents;

 

 

-6-



--------------------------------------------------------------------------------

 

  (f)   adopt from time to time such stock option, stock purchase, bonus or
other compensation plans for directors, officers, employees, consultants and
agents of the Corporation and its subsidiaries as it may determine;

 

  (g)   adopt from time to time such insurance, retirement, and other benefit
plans for directors, officers, employees, consultants and agents of the
Corporation and its subsidiaries as it may determine; and

 

  (h)   adopt from time to time regulations, not inconsistent herewith, for the
management of the Corporation’s business and affairs.

 

2.2    Number; Election and Qualification.     The number of directors which
shall constitute the whole Board of Directors shall be determined by resolution
of the Board of Directors, but in no event shall be less than two. The number of
directors may be decreased at any time and from time to time by a majority of
the directors then in office, but only to eliminate vacancies existing by reason
of the death, resignation, removal or expiration of the term of one or more
directors. The directors shall be elected at the annual meeting of stockholders
(or, if so determined by the Board of Directors pursuant to Section 1.10 hereof,
at a special meeting of stockholders), by such stockholders as have the right to
vote on such election. Directors need not be stockholders of the Corporation.

 

2.3    Terms in Office.    Each director shall hold office until the next annual
meeting of stockholders.

 

2.4    Tenure.    Notwithstanding any provisions to the contrary contained
herein, each director shall hold office until his or her successor is elected
and qualified, or until his or her earlier death, resignation or removal.

 

2.5    Vacancies.    Unless and until filled by the stockholders, any vacancy in
the Board of Directors, however occurring, including a vacancy resulting from an
enlargement thereof, may be filled by vote of a majority of the directors then
in office, although less than a quorum, or by a sole remaining director. A
director elected to fill a vacancy shall be elected for the unexpired term of
his or her predecessor in office, if any, and a director chosen to fill a
position resulting from an increase in the number of directors shall hold office
until the next election of directors and until his or her successor is elected
and qualified, or until his or her earlier death, resignation or removal.

 

2.6    Resignation.    Any director may resign by delivering his or her written
resignation to the Corporation at its principal office or to the President or
Secretary. Such resignation shall be effective upon receipt unless it is
specified to be effective at some other time or upon the happening of some other
event.

 

-7-



--------------------------------------------------------------------------------

 

2.7    Regular Meetings.    Regular meetings of the Board of Directors may be
held without notice at such time and place, either within or without the State
of Delaware, as shall be determined from time to time by the Board of Directors;
provided that any director who is absent when such a determination is made shall
be given notice of the determination.

 

2.8    Special Meetings.    Special meetings of the Board of Directors may be
held at any time and place, within or without the State of Delaware, designated
in a call by the Chairman of the Board (if any), the President, two or more
directors, or by one director in the event that there is only a single director
in office.

 

2.9    Notice of Special Meetings.    Notice of any special meeting of directors
shall be given to each director by the Secretary or by the officer or one of the
directors calling the meeting. Notice shall be duly given to each director (i)
by giving notice to such director in person or by telephone at least 48 hours in
advance of the meeting, (ii) by sending a telegram or delivering written notice
by facsimile transmission or by hand, to his or her last known business or home
address at least 48 hours in advance of the meeting, or (iii) by mailing written
notice to his or her last known business or home address at least 72 hours in
advance of the meeting. A notice or waiver of notice of a meeting of the Board
of Directors need not specify the purposes of the meeting.

 

2.10    Meetings by Telephone Conference Calls.    Directors or any members of
any committee designated by the Board of Directors may participate in a meeting
of the Board of Directors or such committee by means of conference telephone or
similar communications equipment by means of which all persons participating in
the meeting can hear each other, and participation by such means shall be deemed
to constitute presence in person at such meeting.

 

2.11    Quorum.    A majority of the total number of the whole Board of
Directors shall constitute a quorum at all meetings of the Board of Directors.
In the event one or more of the directors shall be disqualified to vote at any
meeting, then the required quorum shall be reduced by one for each such director
so disqualified; provided, however, that in no case shall less than one-third
(1/3) of the total number of the whole Board of Directors constitute a quorum.
In the absence of a quorum at any such meeting, a majority of the directors
present may adjourn the meeting from time to time without further notice other
than announcement at the meeting, until a quorum shall be present.

 

2.12    Action at Meeting.    At any meeting of the Board of Directors at which
a quorum is present, the vote of a majority of those present shall be sufficient
to take any action, unless a different vote is specified by law, the Certificate
of Incorporation or these Restated By-Laws.

 

2.13    Action by Written Consent.    Any action required or permitted to be
taken at any meeting of the Board of Directors or of any committee of the Board
of Directors may be taken without a meeting, if all members of the Board of
Directors or committee, as the case may be, consent to such action in writing,
and the written consents are filed with the minutes of proceedings of the Board
of Directors or committee.

 

-8-



--------------------------------------------------------------------------------

 

2.14    Removal.    Unless otherwise provided in the Certificate of
Incorporation, any one or more or all of the directors may be removed (i) with
cause only by the holders of at least a majority of the shares then entitled to
vote at an election of directors or (ii) without cause only by the holders of at
least seventy-five percent (75%) of the shares then entitled to vote at an
election of directors.

 

2.15    Committees.    The Board of Directors may, by resolution passed by a
majority of the whole Board, designate one or more committees, each committee to
consist of one or more of the directors of the Corporation. The Board of
Directors may designate one or more directors as alternate members of any
committee, who may replace any absent or disqualified member at any meeting of
such committee. In the absence or disqualification of a member of a committee,
the member or members of such committee present at any meeting and not
disqualified from voting, whether or not such member or members constitute a
quorum, may unanimously appoint another member of the Board of Directors to act
at such meeting in the place of any such absent or disqualified member. Any such
committee, to the extent provided in the resolution of the Board of Directors
and subject to the provisions of the General Corporation Law of the State of
Delaware, shall have and may exercise all the powers and authority of the Board
of Directors in the management of the business and affairs of the Corporation
and may authorize the seal of the Corporation to be affixed to all papers which
may require it. Each such committee shall keep minutes and make such reports as
the Board of Directors may from time to time request. Except as the Board of
Directors may otherwise determine or as provided herein, any committee may make
rules for the conduct of its business, but unless otherwise provided by the
directors or in such rules, its business shall be conducted as nearly as
possible in the same manner as is provided in these Restated By-Laws for the
Board of Directors. Adequate provisions shall be made for notice to members of
all meeting of committees. Two-third (2/3) of the members of any committee shall
constitute a quorum unless the committee shall consist of one (1) or two (2)
members, in which event one (1) member shall constitute a quorum; and all
matters shall be determined by a majority vote of the members present. Action
may be taken by any committee without a meeting if all members thereof consent
thereto in writing, and the writing or writings are filed with the minutes of
the proceedings of such committee.

 

2.16    Compensation of Directors.    Directors may be paid such compensation
for their services and such reimbursement for expenses of attendance at meetings
as the Board of Directors may from time to time determine. No such payment shall
preclude any director from serving the Corporation or any of its parent or
subsidiary corporations in any other capacity and receiving compensation for
such service.

 

2.17    Amendments to Article.    Notwithstanding any other provisions of law,
the Certificate of Incorporation or these Restated By-Laws, and notwithstanding
the fact that a lesser percentage may be specified by law, the affirmative vote
of the holders of a least seventy-five percent (75%) of the votes which all the
stockholders would be entitled to cast at any annual election of directors shall
be required to amend or repeal, or to adopt any provision inconsistent with,
this Article 2.

 

-9-



--------------------------------------------------------------------------------

 

ARTICLE 3—Officers

 

3.1    Enumeration.    The officers of the Corporation shall consist of a
President, a Secretary, a Treasurer and such other officers with such other
titles as the Board of Directors shall determine, including, but not limited to,
a Chairman of the Board, a Vice-Chairman of the Board, and one or more Vice
Presidents, Assistant Treasurers and Assistant Secretaries. The Board of
Directors may appoint such other officers as it may deem appropriate.

 

3.2    Election.    The President, Treasurer and Secretary shall be elected
annually by the Board of Directors at its first meeting following the annual
meeting of stockholders. Other officers may be appointed by the Chief Executive
Officer, except that the Directors shall have the power to rescind any such
appointment by a vote of a majority of the Directors then in office.

 

3.3    Qualification.    No officer need be a stockholder. Any two or more
offices may be held by the same person.

 

3.4    Tenure.    Except as otherwise provided by law, by the Certificate of
Incorporation or by these Restated By-Laws, each officer shall hold office until
his or her successor is elected and qualified, unless a different term is
specified in the vote choosing or appointing such officer, or until his or her
earlier death, resignation or removal.

 

3.5    Resignation and Removal.    Any officer may resign by delivering his or
her written resignation to the Chairman of the Board (if any), to the Board of
Directors at a meeting thereof, to the Corporation at its principal office or to
the President or Secretary. Such resignation shall be effective upon receipt
unless it is specified to be effective at some other time or upon the happening
of some other event.

 

Any officer may be removed at any time, with or without cause, by either the
President or by a vote of a majority of the entire number of directors then in
office.

 

Except as the Board of Directors may otherwise determine, no officer who resigns
or is removed shall have any right to any compensation as an officer for any
period following his or her resignation or removal, or any right to damages on
account of such removal, whether his or her compensation be by the month or by
the year or otherwise, unless such compensation is expressly provided in a duly
authorized written agreement with the Corporation.

 

3.6    Vacancies.    The Board of Directors may fill any vacancy occurring in
any office for any reason and may, in its discretion, leave unfilled for such
period as it may determine any offices other than those of President, Treasurer
and Secretary. Each such successor shall hold office for the unexpired term of
his predecessor and until his or her successor is elected and qualified, or
until his or her earlier death, resignation or removal.

 

3.7    Chairman of the Board and Vice-Chairman of the Board.    The Chairman of
the Board, if any, shall preside at all meetings of the Board of Directors and
stockholders at

 

-10-



--------------------------------------------------------------------------------

which he or she is present and shall perform such duties and possess such powers
as are designated by the Board of Directors. If the Board of Directors appoints
a Vice-Chairman of the Board, he or she shall, in the absence or disability of
the Chairman of the Board, perform the duties and exercise the powers of the
Chairman of the Board and shall perform such other duties and possess such other
powers as may from time to time be designated by the Board of Directors.

 

3.8    President.    The President shall, subject to the direction of the Board
of Directors, have general charge and supervision of the business of the
Corporation. Unless otherwise provided by the Board of Directors, and provided
that there is no Chairman of the Board or that the Chairman and Vice-Chairman,
if any, are not available, the President shall preside at all meetings of the
stockholders, and, if a director, at all meetings of the Board of Directors.
Unless the Board of Directors has designated another officer as the Chief
Executive Officer, the President shall be the Chief Executive Officer of the
Corporation. The President shall perform such other duties and shall have such
other powers as the Board of Directors may from time to time prescribe. The
President shall have the power to enter into contracts and otherwise bind the
Corporation in matters arising in the ordinary course of the Corporation’s
business.

 

3.9    Vice Presidents.    Any Vice President shall perform such duties and
possess such powers as the Board of Directors or the President may from time to
time prescribe. In the event of the absence, inability or refusal to act of the
President, the Vice President (or if there shall be more than one, the Vice
Presidents in the order determined by the Board of Directors) shall perform the
duties of the President and, when so performing, shall have all the powers of
and be subject to all the restrictions upon the President. The Board of
Directors may assign to any Vice President the title of Executive Vice
President, Senior Vice President or any other title selected by the Board of
Directors. Unless otherwise determined by the Board of Directors, any Vice
President shall have the power to enter into contracts and otherwise bind the
Corporation in matters arising in the ordinary course of the Corporation’s
business.

 

3.10    Secretary and Assistant Secretaries.    The Secretary shall perform such
duties and shall have such powers as the Board of Directors or the President may
from time to time prescribe. In addition, the Secretary shall perform such
duties and have such powers as are incident to the office of secretary,
including without limitation the duty and power to give notices of all meetings
of stockholders and special meetings of the Board of Directors, to attend all
meetings of stockholders and the Board of Directors and keep a record of the
proceedings, to maintain a stock ledger and prepare lists of stockholders and
their addresses as required, to be custodian of corporate records and the
corporate seal and to affix and attest to the same on documents.

 

Any Assistant Secretary shall perform such duties and possess such powers as the
Board of Directors, the President or the Secretary may from time to time
prescribe. In the event of the absence, inability or refusal to act of the
Secretary, the Assistant Secretary (or if there shall be more than one, the
Assistant Secretaries in the order determined by the Board of Directors) shall
perform the duties and exercise the powers of the Secretary.

 

-11-



--------------------------------------------------------------------------------

 

In the absence of the Secretary or any Assistant Secretary at any meeting of
stockholders or directors, the person presiding at the meeting shall designate a
temporary secretary to keep a record of the meeting.

 

3.11    Treasurer and Assistant Treasurers.    The Treasurer shall perform such
duties and shall have such powers as the Board of Directors or the President may
from time to time prescribe. In addition, the Treasurer shall perform such
duties and have such powers as are incident to the office of treasurer,
including without limitation the duty and power to keep and be responsible for
all funds and securities of the Corporation, to deposit funds of the Corporation
in depositories selected in accordance with these Restated By-Laws, to disburse
such funds as ordered by the Board of Directors, to make proper accounts for
such funds, and to render as required by the Board of Directors statements of
all such transactions and of the financial condition of the Corporation.

 

The Assistant Treasurers shall perform such duties and possess such powers as
the Board of Directors, the President or the Treasurer may from time to time
prescribe. In the event of the absence, inability or refusal to act of the
Treasurer, the Assistant Treasurer (or if there shall be more than one, the
Assistant Treasurers in the order determined by the Board of Directors) shall
perform the duties and exercise the powers of the Treasurer.

 

3.12    Salaries.    Officers of the Corporation shall be entitled to such
salaries, compensation or reimbursement as shall be fixed or allowed from time
to time by the Board of Directors.

 

3.13    Action with Respect to Securities of Other Corporations.    Unless
otherwise directed by the Board of Directors, the President or any officer of
the Corporation authorized by the President shall have power to vote and
otherwise act on behalf of the Corporation, in person or by proxy, at any
meeting of stockholders of or with respect to any action of stockholders of any
other corporation in which the Corporation may hold securities and otherwise to
exercise any and all rights and powers which this Corporation may possess by
reason of its ownership of securities in such other corporation.

 

ARTICLE 4—Indemnification

 

4.1    Actions, Suits and Proceedings Other than by or in the Right of the
Corporation.    The Corporation shall indemnify each person who was or is a
party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Corporation), by
reason of the fact that he is or was, or has agreed to become, a director or
officer of the Corporation, or is or was serving, or has agreed to serve, at the
request of the Corporation, as a director, officer or trustee of, or in a
similar capacity with, another corporation, partnership, joint venture, trust or
other enterprise (including any employee benefit plan) (all such persons being
referred to hereafter as an “Indemnitee”), or by reason of any action alleged to
have been taken or omitted in such capacity, against all expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by him or on

 

-12-



--------------------------------------------------------------------------------

his behalf in connection with such action, suit or proceeding and any appeal
therefrom, if he acted in good faith and in a manner he reasonably believed to
be in, or not opposed to, the best interests of the Corporation, and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
his conduct was unlawful. The termination of any action, suit or proceeding by
judgment, order, settlement, conviction or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that the person did not
act in good faith and in a manner which he reasonably believed to be in, or not
opposed to, the best interests of the Corporation, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that his conduct
was unlawful. Notwithstanding anything to the contrary in this Article, except
as set forth in Section 4.6 below, the Corporation shall not indemnify an
Indemnitee seeking indemnification in connection with a proceeding (or part
thereof) initiated by the Indemnitee unless the initiation thereof was approved
by the Board of Directors of the Corporation.

 

4.2.    Actions or Suits by or in the Right of the Corporation.    The
Corporation shall indemnify any Indemnitee who was or is a party or is
threatened to be made a party to any threatened, pending or completed action or
suit by or in the right of the Corporation to procure a judgment in its favor by
reason of the fact that he is or was, or has agreed to become, a director or
officer of the Corporation, or is or was serving, or has agreed to serve, at the
request of the Corporation, as a director, officer or trustee of, or in a
similar capacity with, another corporation, partnership, joint venture, trust or
other enterprise (including any employee benefit plan), or by reason of any
action alleged to have been taken or omitted in such capacity, against all
expenses (including attorneys’ fees) and amounts paid in settlement actually and
reasonably incurred by him or on his behalf in connection with such action, suit
or proceeding and any appeal therefrom, if he acted in good faith and in a
manner he reasonably believed to be in, or not opposed to, the best interests of
the Corporation, except that no indemnification shall be made in respect of any
claim, issue or matter as to which such person shall have been adjudged to be
liable to the Corporation unless and only to the extent that the Court of
Chancery of Delaware or the court in which such action or suit was brought shall
determine upon application that, despite the adjudication of such liability but
in view of all the circumstances of the case, such person is fairly and
reasonably entitled to indemnity for such expenses (including attorneys’ fees)
which the Court of Chancery of Delaware or such other court shall deem proper.

 

4.3    Indemnification for Expenses of Successful Party.    Notwithstanding the
other provisions of this Article, to the extent that an Indemnitee has been
successful, on the merits or otherwise, in defense of any action, suit or
proceeding referred to in Sections 4.1 and 4.2, or in defense of any claim,
issue or matter therein, or on appeal from any such action, suit or proceeding,
he shall be indemnified against all expenses (including attorneys’ fees)
actually and reasonably incurred by him or on his behalf in connection
therewith. Without limiting the foregoing, if any action, suit or proceeding is
disposed of, on the merits or otherwise (including a disposition without
prejudice), without (i) the disposition being adverse to the Indemnitee, (ii) an
adjudication that the Indemnitee was liable to the Corporation, (iii) a plea of
guilty or nolo contendere by the

 

-13-



--------------------------------------------------------------------------------

Indemnitee, (iv) an adjudication that the Indemnitee did not act in good faith
and in a manner he reasonably believed to be in or not opposed to the best
interests of the Corporation, and (v) with respect to any criminal proceeding,
an adjudication that the Indemnitee had reasonable cause to believe his conduct
was unlawful, the Indemnitee shall be considered for the purpose hereof to have
been wholly successful with respect thereto.

 

4.4    Notification and Defense of Claim.    As a condition precedent to his
right to be indemnified, the Indemnitee must notify the Corporation in writing
as soon as practicable of any action, suit, proceeding or investigation
involving him for which indemnity will or could be sought. With respect to any
action, suit, proceeding or investigation of which the Corporation is so
notified, the Corporation will be entitled to participate therein at its own
expense and/or to assume the defense thereof at its own expense, with legal
counsel reasonably acceptable to the Indemnitee. After notice from the
Corporation to the Indemnitee of its election so to assume such defense, the
Corporation shall not be liable to the Indemnitee for any legal or other
expenses subsequently incurred by the Indemnitee in connection with such claim,
other than as provided below in this Section 4.4. The Indemnitee shall have the
right to employ his own counsel in connection with such claim, but the fees and
expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of the Indemnitee
unless (i) the employment of counsel by the Indemnitee has been authorized by
the Corporation, (ii) counsel to the Indemnitee shall have reasonably concluded
that there may be a conflict of interest or position on any significant issue
between the Corporation and the Indemnitee in the conduct of the defense of such
action or (iii) the Corporation shall not in fact have employed counsel to
assume the defense of such action, in each of which cases the fees and expenses
of counsel for the Indemnitee shall be at the expense of the Corporation, except
as otherwise expressly provided by this Article. The Corporation shall not be
entitled, without the consent of the Indemnitee, to assume the defense of any
claim brought by or in the right of the Corporation or as to which counsel for
the Indemnitee shall have reasonably made the conclusion provided for in clause
(ii) above.

 

4.5    Advance of Expenses.    Subject to the provisions of Section 4.6 below,
in the event that the Corporation does not assume the defense pursuant to
Section 4.4 of any action, suit, proceeding or investigation of which the
Corporation receives notice under this Article, any expenses (including
attorneys’ fees) incurred by an Indemnitee in defending a civil or criminal
action, suit, proceeding or investigation or any appeal therefrom shall be paid
by the Corporation in advance of the final disposition of such matter, provided,
however, that the payment of such expenses incurred by an Indemnitee in advance
of the final disposition of such matter shall be made only upon receipt of an
undertaking by or on behalf of the Indemnitee to repay all amounts so advanced
in the event that it shall ultimately be determined that the Indemnitee is not
entitled to be indemnified by the Corporation as authorized in this Article.
Such undertaking may be accepted without reference to the financial ability of
such person to make such repayment.

 

-14-



--------------------------------------------------------------------------------

 

4.6    Procedure for Indemnification.    In order to obtain indemnification or
advancement of expenses pursuant to Section 4.1, 4.2, 4.3 or 4.5, the Indemnitee
shall submit to the Corporation a written request, including in such request
such documentation and information as is reasonably available to the Indemnitee
and is reasonably necessary to determine whether and to what extent the
Indemnitee is entitled to indemnification or advancement of expenses. Any such
indemnification or advancement of expenses shall be made promptly, and in any
event within 60 days after receipt by the Corporation of the written request of
the Indemnitee, unless with respect to requests under Section 4.1, 4.2 or 4.5
the Corporation determines, by clear and convincing evidence, within such 60-day
period that the Indemnitee did not meet the applicable standard of conduct set
forth in Section 4.1 or 4.2, as the case may be. Such determination shall be
made in each instance by (a) a majority vote of the directors of the Corporation
who are not at that time parties to the action, suit or proceeding in question
(“Disinterested Directors”), even though less than a quorum, (b) by a committee
of Disinterested Directors designated by a majority vote of Disinterested
Directors, even though less than a quorum, (c) if there are no such
Disinterested Directors, or if such Disinterested Directors so direct, by
independent legal counsel (who may be regular legal counsel to the corporation)
in a written opinion, (d) a majority vote of a quorum of the outstanding shares
of stock of all classes entitled to vote for directors, voting as a single
class, which quorum shall consist of stockholders who are not at that time
parties to the action, suit or proceeding in question, or (e) a court of
competent jurisdiction.

 

4.7    Remedies.    The right to indemnification or advances as granted by this
Article shall be enforceable by the Indemnitee in any court of competent
jurisdiction if the Corporation denies such request, in whole or in part, or if
no disposition thereof is made within the 60-day period referred to above in
Section 4.6. Unless otherwise provided by law, the burden of proving that the
Indemnitee is not entitled to indemnification or advancement of expenses under
this Article shall be on the Corporation. Neither the failure of the Corporation
to have made a determination prior to the commencement of such action that
indemnification is proper in the circumstances because the Indemnitee has met
the applicable standard of conduct, nor an actual determination by the
Corporation pursuant to Section 4.6 that the Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that the Indemnitee has not met the applicable standard of conduct.
The Indemnitee’s expenses (including attorneys’ fees) incurred in connection
with successfully establishing his right to indemnification, in whole or in
part, in any such proceeding shall also be indemnified by the Corporation.

 

4.8    Subsequent Amendment.    No amendment, termination or repeal of this
Article or of the relevant provisions of the General Corporation Law of the
State of Delaware or any other applicable laws shall affect or diminish in any
way the rights of any Indemnitee to indemnification under the provisions hereof
with respect to any action, suit, proceeding or investigation arising out of or
relating to any actions, transactions or facts occurring prior to the final
adoption of such amendment, termination or repeal.

 

-15-



--------------------------------------------------------------------------------

 

4.9    Other Rights.    The indemnification and advancement of expenses provided
by this Article shall not be deemed exclusive of any other rights to which an
Indemnitee seeking indemnification or advancement of expenses may be entitled
under any law (common or statutory), agreement or vote of stockholders or
Disinterested Directors or otherwise, both as to action in his official capacity
and as to action in any other capacity while holding office for the Corporation,
and shall continue as to an Indemnitee who has ceased to be a director or
officer, and shall inure to the benefit of the estate, heirs, executors and
administrators of the Indemnitee. Nothing contained in this Article shall be
deemed to prohibit, and the Corporation is specifically authorized to enter
into, agreements with officers and directors providing indemnification rights
and procedures different from those set forth in this Article. In addition, the
Corporation may, to the extent authorized from time to time by its Board of
Directors, grant indemnification rights to other employees or agents of the
Corporation or other persons serving the Corporation and such rights may be
equivalent to, or greater or less than, those set forth in this Article.

 

4.10    Partial Indemnification.    If an Indemnitee is entitled under any
provision of this Article to indemnification by the Corporation for some or a
portion of the expenses (including attorneys’ fees), judgments, fines or amounts
paid in settlement actually and reasonably incurred by him or on his behalf in
connection with any action, suit, proceeding or investigation and any appeal
therefrom but not, however, for the total amount thereof, the Corporation shall
nevertheless indemnify the Indemnitee for the portion of such expenses
(including attorneys’ fees), judgments, fines or amounts paid in settlement to
which the Indemnitee is entitled.

 

4.11    Insurance.    The Corporation may purchase and maintain insurance, at
its expense, to protect itself and any director, officer, employee or agent of
the Corporation or another corporation, partnership, joint venture, trust or
other enterprise (including any employee benefit plan) against any expense,
liability or loss incurred by him in any such capacity, or arising out of his
status as such, whether or not the Corporation would have the power to indemnify
such person against such expense, liability or loss under the General
Corporation Law of the State of Delaware.

 

4.12    Merger or Consolidation.    If the Corporation is merged into or
consolidated with another corporation and the Corporation is not the surviving
corporation, the surviving corporation shall assume the obligations of the
Corporation under this Article with respect to any action, suit, proceeding or
investigation arising out of or relating to any actions, transactions or facts
occurring prior to the date of such merger or consolidation.

 

4.13    Savings Clause.    If this Article or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify each Indemnitee as to any expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement in
connection with any action, suit,

 

-16-



--------------------------------------------------------------------------------

proceeding or investigation, whether civil, criminal or administrative,
including an action by or in the right of the Corporation, to the fullest extent
permitted by an applicable portion of this Article that shall not have been
invalidated and to the fullest extent permitted by applicable law.

 

4.14    Definitions.    Terms used herein and defined in Section 145(h) and
Section 145(i) of the General Corporation Law of the State of Delaware shall
have the respective meanings assigned to such terms in such Section 145(h) and
Section 145(i).

 

4.15    Subsequent Legislation.    If the General Corporation Law of the State
of Delaware is amended after adoption of this Article to expand further the
indemnification permitted to Indemnitees, then the Corporation shall indemnify
such persons to the fullest extent permitted by the General Corporation Law of
the State of Delaware, as so amended.

 

ARTICLE 5—Capital Stock

 

5.1    Issuance of Stock.    Unless otherwise voted by the stockholders and
subject to the provisions of the Certificate of Incorporation, the whole or any
part of any unissued balance of the authorized capital stock of the Corporation
or the whole or any part of any issued, authorized capital stock of the
Corporation held in its treasury may be issued, sold, transferred or otherwise
disposed of by vote of the Board of Directors in such manner, for such
consideration and on such terms as the Board of Directors may determine.

 

5.2    Certificates of Stock.    Every holder of stock of the Corporation shall
be entitled to have a certificate, in such form as may be prescribed by law and
by the Board of Directors, certifying the number and class of shares owned by
such stockholder in the Corporation. Each such certificate shall be signed by,
or in the name of the Corporation by, the Chairman or Vice-Chairman, if any, of
the Board of Directors, or the President or a Vice President, and the Treasurer
or an Assistant Treasurer, or the Secretary or an Assistant Secretary of the
Corporation. Any or all of the signatures on such certificate may be a
facsimile.

 

Each certificate for shares of stock which are subject to any restriction on
transfer pursuant to the Certificate of Incorporation, the Restated By-Laws,
applicable securities laws or any agreement among any number of shareholders or
among such holders and the Corporation shall have conspicuously noted on the
face or back of such certificate either the full text of such restriction or a
statement of the existence of such restriction.

 

5.3    Transfers.    Except as otherwise established by rules and regulations
adopted by the Board of Directors, and subject to applicable law, shares of
stock may be transferred on the books of the Corporation by the surrender to the
Corporation or its transfer agent of the certificate representing such shares,
properly endorsed or accompanied by a written assignment or power of attorney
properly executed, and with such proof of authority or the authenticity of
signature as the Corporation or its transfer agent may reasonably require.
Except as may be otherwise required by law, by the Certificate of Incorporation
or by these Restated By-Laws, the

 

-17-



--------------------------------------------------------------------------------

Corporation shall be entitled to treat the record holder of stock as shown on
its books as the owner of such stock for all purposes, including the payment of
dividends and the right to vote with respect to such stock, regardless of any
transfer, pledge or other disposition of such stock, until the shares have been
transferred on the books of the Corporation in accordance with the requirements
of these Restated By-Laws.

 

5.4    Lost, Stolen or Destroyed Certificates.    The Corporation may issue a
new certificate of stock in place of any previously issued certificate alleged
to have been lost, stolen, or destroyed, upon such terms and conditions as the
President may prescribe, including the presentation of reasonable evidence of
such loss, theft or destruction and the giving of such indemnity as the
President may require for the protection of the Corporation or any transfer
agent or registrar.

 

5.5    Record Date.    The Board of Directors may fix in advance a date as a
record date for the determination of the stockholders entitled to notice of or
to vote at any meeting of stockholders or, to the extent permitted by the
Certificate of Incorporation and these Restated By-laws, to express consent (or
dissent) to corporate action in writing without a meeting, or entitled to
receive payment of any dividend or other distribution or allotment of any rights
in respect of any change, conversion or exchange of stock, or for the purpose of
any other lawful action. Such record date shall not be more than 60 nor less
than 10 days before the date of such meeting, nor more than 60 days prior to any
other action to which such record date relates.

 

If no record date is fixed, the record date for determining stockholders
entitled to notice of or to vote at a meeting of stockholders shall be at the
close of business on the day before the day on which notice is given, or, if
notice is waived, at the close of business on the day before the day on which
the meeting is held. The record date for determining stockholders entitled to
express consent to corporate action in writing without a meeting (to the extent
permitted by the Certificate of Incorporation and these Restated By-laws) when
no prior action by the Board of Directors is necessary, shall be the day on
which the first written consent is expressed. The record date for determining
stockholders for any other purpose shall be at the close of business on the day
on which the Board of Directors adopts the resolution relating to such purpose.

 

A determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the Board of Directors may fix a new record date for the adjourned
meeting.

 

ARTICLE 6—General Provisions

 

6.1    Fiscal Year.    The fiscal year of the Corporation shall be fixed by
resolution of the Board of Directors.

 

6.2    Corporate Seal.    The corporate seal shall be in such form as shall be
approved by the Board of Directors.

 

-18-



--------------------------------------------------------------------------------

 

6.3    Notices.    Except as otherwise specifically provided herein or required
by law or the Certificate of Incorporation, all notices required to be given to
any person pursuant to these Restated By-Laws shall be in writing and may in
every instance be effectively given by hand delivery to the recipient thereof,
by depositing such notice in the mails, postage paid, or by sending such notice
by prepaid telegram or facsimile transmission. Any such notice shall be
addressed to such person at his or her last known address as the same appears on
the books of the Corporation. The time when such notice is received shall be
deemed to be the time of the giving of the notice.

 

6.4    Waiver of Notice.    Whenever any notice whatsoever is required to be
given by law, by the Certificate of Incorporation or by these Restated By-Laws,
a waiver of such notice either in writing signed by the person entitled to such
notice or such person’s duly authorized attorney, or by telegraph, facsimile
transmission or any other available method, whether before, at or after the time
stated in such waiver, or the appearance of such person or persons at such
meeting in person or by proxy, shall be deemed equivalent to such notice.

 

6.5    Evidence of Authority.    A certificate by the Secretary, or an Assistant
Secretary, or a temporary Secretary, as to any action taken by the stockholders,
directors, a committee or any officer or representative of the Corporation
shall, as to all persons who rely on the certificate in good faith, be
conclusive evidence of such action.

 

6.6    Facsimile Signatures.    In addition to the provisions for use of
facsimile signatures elsewhere specifically authorized in these Restated
By-Laws, facsimile signatures of any officer or officers of the Corporation may
be used whenever and as authorized by the Board of Directors or a committee
thereof.

 

6.7    Reliance upon Books, Reports and Records.    Each director, each member
of any committee designated by the Board of Directors, and each officer of the
Corporation shall, in the performance of his or her duties, be fully protected
in relying in good faith upon the books of account or other records of the
Corporation and upon such information, opinions, reports or statements presented
to the Corporation by any of its officers or employees or committees of the
Board of Directors so designated, or by any other person as to matters which
such director or committee member reasonably believes are within such other
person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Corporation.

 

6.8    Time Periods.    In applying any provision of these Restated By-Laws that
requires that an act be done or not be done a specified number of days prior to
an event or that an act be done during a period of a specified number of days
prior to an event, calendar days shall be used, the day of the doing of the act
shall be excluded, and the day of the event shall be included.

 

6.9    Certificate of Incorporation.    All references in these Restated By-Laws
to the Certificate of Incorporation shall be deemed to refer to the Restated
Certificate of Incorporation of the Corporation, as amended and in effect from
time to time.

 

-19-



--------------------------------------------------------------------------------

 

6.10    Transactions with Interested Parties.    No contract or transaction
between the Corporation and one or more of the directors or officers, or between
the Corporation and any other corporation, partnership, association, or other
organization in which one or more of the directors or officers are directors or
officers, or have a financial interest, shall be void or voidable solely for
this reason, or solely because such director or officer is present at or
participates in the meeting of the Board of Directors or a committee of the
Board of Directors which authorizes the contract or transaction or solely
because his, her or their votes are counted for such purpose, if:

 

  (1)   The material facts as to his or her relationship or interest and as to
the contract or transaction are disclosed or are known to the Board of Directors
or the committee, and the Board or committee in good faith authorizes the
contract or transaction by the affirmative vote of a majority of the
disinterested directors, even though the disinterested directors be less than a
quorum;

 

  (2)   The material facts as to his or her relationship or interest and as to
the contract or transaction are disclosed or are known to the stockholders
entitled to vote thereon, and the contract or transaction is specifically
approved in good faith by vote of the stockholders; or

 

  (3)   The contract or transaction is fair as to the Corporation as of the time
it is authorized, approved or ratified, by the Board of Directors, a committee
of the Board of Directors, or the stockholders.

 

Common or interested directors may be counted in determining the presence of a
quorum at a meeting of the Board of Directors or of a committee which authorizes
the contract or transaction.

 

6.11    Severability.    Any determination that any provision of these Restated
By-Laws is for any reason inapplicable, illegal or ineffective shall not affect
or invalidate any other provision of these Restated By-Laws.

 

6.12    Pronouns.    All pronouns used in these Restated By-Laws shall be deemed
to refer to the masculine, feminine or neuter, singular or plural, as the
identity of the persons or persons so designated may require.

 

ARTICLE 7—Amendments

 

7.1    By the Board of Directors.    Except as is otherwise set forth in these
Restated By-Laws, these Restated By-Laws may be altered, amended or repealed, or
new by-laws may be adopted, by the affirmative vote of a majority of the
directors present at any regular or special meeting of the Board of Directors at
which a quorum is present.

 

7.2    By the Stockholders.    Except as otherwise set forth in these Restated
By-Laws, these Restated By-Laws may be altered, amended or repealed or new
by-laws may be adopted by the affirmative vote of the holders of seventy-five
percent (75%) of the shares of the capital stock of the Corporation issued and
outstanding and entitled to vote at any regular meeting of stockholders, or at
any special meeting of stockholders, provided notice of such alteration,
amendment, repeal or adoption of new by-laws shall have been stated in the
notice of such special meeting.

 

-20-